Case: 17-14290    Date Filed: 08/07/2019   Page: 1 of 2


                                                            [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 17-14290
                           Non-Argument Calendar
                         ________________________

                    D.C. Docket Nos. 1:16-cv-22455-DLG,
                            1:05-20664-DLG-1

CEDRICK PONDER,

                                                             Petitioner-Appellant,

                                     versus

UNITED STATES OF AMERICA,

                                                            Respondent-Appellee.
                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                                (August 7, 2019)

Before MARCUS, JORDAN, and ROSENBAUM, Circuit Judges.

PER CURIAM:

     Cedrick Ponder appeals the district court’s denial of his authorized second or

successive 28 U.S.C. § 2255 motion to vacate his sentence for being a felon in
              Case: 17-14290     Date Filed: 08/07/2019   Page: 2 of 2


possession of a firearm in violation of 18 U.S.C. § 922(g)(1). Mr. Ponder argues

that the sentence—which was enhanced to a mandatory minimum 15 years pursuant

to the Armed Career Criminal Act (ACCA), see 18 U.S.C. § 924(g)(1)—is

unconstitutional under Johnson v. United States, 135 S. Ct. 2551 (2015). After the

district court denied his motion, but before briefing in this appeal commenced, we

issued Beeman v. United States, 871 F.3d 1218 (11th Cir. 2017), which established

a § 2255 movant’s burden when seeking relief under Johnson.

      Assuming that Mr. Ponder could satisfy the requirements of Beeman, we

affirm the denial of § 2255 relief. We have held that both Florida aggravated assault

and Florida robbery—Mr. Ponder’s two unchallenged convictions—satisfy the

ACCA’s elements clause. See Turner v. Warden Coleman FCI (Medium), 709 F.3d
1328, 1337–39 (11th Cir. 2013): United States v. Lockley, 632 F.3d 1238, 1246 (11th

Cir. 2011). See also Stokeling v. United States, 139 S. Ct. 544, 555 (2019) (holding

that Florida robbery satisfies the ACCA’s elements clause).         As Mr. Ponder

concedes, these cases constitute binding precedent for this panel. Accordingly, we

affirm.

      AFFIRMED.




                                         2